EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Cohn on 1/25/2021.

The application has been amended as follows: 
1. (Currently Amended). A computer-implemented method for military planning, comprising:
detecting a current geographical position; 
obtaining a destination geographical position; 
computing a plurality of travel routes to the destination geographical position; 
computing an attack probability for each travel route of the plurality of travel routes; 
organizing the plurality of travel routes into a list, wherein the list is sorted based on attack probability; and 

displaying the panoramic image on an electronic display; 
generating one or more range arcs; 
rendering the one or more range arcs on the electronic display overlaid on the panoramic image; and 
rendering a fire field on the electronic display, wherein the fire field is defined by an area between two lines, which represents an assigned sector of fire with recognizable targets; 
rendering a scene on the electronic display; 
receiving as an area designation, a selection of a structure on the rendered scene; and 
transmitting the location of the area designation to a remote computing device via a communications network; 
issuing a bombing request for the selected structure 
computing a distance between the area designation and the current geographical position; [[and]] 
rendering a notification on the electronic display for the user to increase the distancePage 2 of 14Appl. No. 15/980,861 Response Dated 10/29/20Reply to Office Action of July 1, 2020between the area designation and the current geographical position, [[in]] in response to the bombing request and to the computed distance being below a predetermined threshold; and
wherein displaying the list on an electronic display comprises displaying the list on a heads-up display (HUD) device.

13. (Currently Amended). An electronic computing device, comprising: 
a processor; 
a memory coupled to the processor;  
a geolocation receiver; 
a camera; 
an electronic display; 
wherein the memory contains instructions, that when executed by the processor, perform the steps of: 
detecting a current geographical position; 
obtaining a destination geographical position; 
computing a plurality of travel routes to the destination geographical position; 
computing an attack probability for each travel route of the plurality of travel routes; 
organizing the plurality of travel routes into a list, wherein the list is sorted based on attack probability; and 
displaying the list on the electronic display; 
acquiring a panoramic image, wherein the one or more range arcs are bounded by a first straight line and a second straight line, wherein the first straight line and second straight line extend beyond the one or more range arcs;Page 4 of 14Appl. No. 15/980,861Response Dated 10/29/20Reply to Office Action of July 1, 2020
displaying the panoramic image on an electronic display; 

rendering the one or more range arcs on the electronic display overlaid on the panoramic image; and 
rendering a fire field on the electronic display, wherein the fire field is defined by an area between two lines, which represents an assigned sector of fire with recognizable targets; 
rendering a scene on the electronic display; 
receiving as an area designation, a selection of a structure on the rendered scene; and transmitting the location of the area designation to a remote computing device via a communications network; 
issuing a bombing request for the selected structure 
computing a distance between the area designation and the current geographical position; [[and]] 
rendering a notification on the electronic display for the user to increase the distance between the area designation and the current geographical position, [[in]] in response to the bombing request and to the computed distance being below a predetermined threshold; and
wherein displaying the list on an electronic display comprises displaying the list on a heads-up display (HUD) device.

17. (Currently Amended). A computer program product for an electronic computing device comprising a computer readable storage medium having program instructions 
detect a current geographical position; 
obtain a destination geographical position; 
compute a plurality of travel routes to the destination geographical position; 
compute an attack probability for each travel route of the plurality of travel routes; 
organize the plurality of travel routes into a list, wherein the list is sorted based on attack probability; and 
display the list on an electronic display; 
acquiring a panoramic image, wherein the one or more range arcs are bounded by a first straight line and a second straight line, wherein the first straight line and second straight line extend beyond the one or more range arcs; 
displaying the panoramic image on an electronic display; 
generating one or more range arcs; 
rendering the one or more range arcs on the electronic display overlaid on the panoramic image; and 
rendering a fire field on the electronic display, wherein the fire field is defined by an area between two lines, which represents an assigned sector of fire with recognizable targets; 
rendering a scene on the electronic display; 
receiving as an area designation, a selection of a structure on the rendered scene; and 

issuing a bombing request for the selected structure 
computing a distance between the area designation and the current geographical position; [[and]]Page 6 of 14Appl. No. 15/980,861 Response Dated 10/29/20Reply to Office Action of July 1, 2020
rendering a notification on the electronic display for the user to increase the distance between the area designation and the current geographical position, [[in]] in response to the bombing request and to the computed distance being below a predetermined threshold; and
wherein displaying the list on an electronic display comprises displaying the list on a heads-up display (HUD) device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of heads-up display safety navigation.
The prior art of record does not teach or render obvious the following limitations “receiving as an area designation, a selection of a structure on the rendered scene; and 
transmitting the location of the area designation to a remote computing device via a communications network; 
issuing a bombing request for the selected structure 
computing a distance between the area designation and the current geographical position;Page 6 of 14Appl. No. 15/980,861Response Dated 10/29/20Reply to Office Action of July 1, 2020

wherein displaying the list on an electronic display comprises displaying the list on a heads-up display (HUD) device”. 
Thus claims 1-4, 7, 10-11, and 13-20 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663